Citation Nr: 1300248	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953 and from August 1953 to August 1956.  His awards and decorations include the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In August 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with the claims file.
 
This matter was previously before the Board in September 2010 and April 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  As such, there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as here, in which records are presumed to have been or were destroyed while in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

This matter was most recently remanded in April 2012, in pertinent part, so that the claims file could be returned to the April 2011 VA examiner for clarification of the opinion based upon a review of the Veteran's credible reports of having sustained a left shoulder injury during parachute training, the credible report of his spouse in August 2007 that he had problems with bursitis since the late 1980's, and an August 1991 private medical report which noted a long history of left shoulder pain.  It was indicated that the Veteran's report of having sustained a left shoulder injury during parachute training was consistent with the circumstances of his service and was to be considered as proven without requirement of treatment records in service.

Following the Board's April 2012 remand, the requested addendum was provided by the identified VA examiner in June 2012.  The VA examiner provided the following opinion:
It is not at least as likely as not that the injury to his left shoulder during active military service resulted in significant damage to his left shoulder.  He worked in a plywood mill for 40 years, an occupation that requires good function in both shoulders.  In August 1991, he injured his left shoulder fishing and was treated for bursitis.  [A] 2006 MRI of his left shoulder showed a torn left rotator cuff.  His Birmingham VA Medical Center treatment records document osteoarthritis in his left shoulder.  His current left shoulder disability is more likely than not a consequence of injuries that occurred after his active military service, combined with the effects of osteoarthritis, which developed over > 50 years of aging.

The Board finds that this opinion of the VA examiner is inadequate because the examiner failed to discuss the Veteran's credible reports of having sustained a left shoulder injury during parachute training, the credible report of his spouse in August 2007 that he had problems with bursitis since the late 1980's, and an August 1991 private medical report which noted a long history of left shoulder pain - as directed by the Board.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

Moreover, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation eases the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  In considering the foregoing, it is again noted that the receipt of the Purple Heart medal establishes that the Veteran here engaged in combat.

As such, the foregoing medical opinion is deemed inadequate, and a remand for an additional VA examination by an examiner that has not previously examined the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a new VA examination to ascertain whether any current residuals of a left shoulder injury are related to a disease or injury in active service, to specifically include parachute training.  The examination should be conducted by an examiner that has not previously examined the Veteran.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported. 

For any current left shoulder disability found on examination, the examiner shall opine as to whether it is at least as likely as not that such began in active service or is the result of a disease or injury in active service (to include the reported parachute training).

The examiner must consider and comment on the Veteran's credible reports of having sustained a left shoulder injury during parachute training, the credible report of his spouse in August 2007 that he had problems with bursitis since the late 1980's, and the August 1991 private medical report which noted a long history of left shoulder pain.  The Veteran is competent to report as to the onset and continuity of his symptomatology.

The examiner is instructed to concede that the Veteran's report of having sustained a left shoulder injury during parachute training is consistent with the circumstances of his service and shall be considered as proven without requirement of treatment records in service.

The examiner must provide a rationale for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the Remand directives, another remand will likely result.  Stegall, 11 Vet. App. at 271.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

